Citation Nr: 9912272	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for fracture of the right femur as the 
result of medical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDING OF FACT

There is no competent evidence of any relationship between 
medical treatment furnished to the veteran by VA, or of any 
act or omission by VA personnel, and a fracture of the right 
femur.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for fracture of the right femur as the 
result of VA medical treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A statute provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility, and the proximate cause of the disability 
or death was 

carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991, Supp. 1998).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim was "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
cannot meet this burden simply by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the instant case, the veteran's wife, who has filed 
statements in support of his claim, has alleged that a 
fracture of his right femur, discovered by X-rays in April 
1995, while he was a patient at a VA Nursing Home Care Unit 
(NHCU), may have occurred while a VA employee was "handling 
him."  She does not allege that she personally witnessed the 
incident in which the veteran sustained a fracture of the 
right hip, whenever and wherever it may have occurred. 

VA treatment records reveal that the veteran was treated as 
an inpatient at a VA medical center for residuals of a 
cerebral vascular accident from July 1991 to February 1993, 
when he was transferred to the NHCU.  In May 1993, at the 
NHCU, the veteran complained of right hip pain for 1 1/2 
years.  X-rays of the right hip in June 1993 showed no 
evidence of fracture or dislocation, but did show evidence of 
generalized osteopenia throughout both hips and the lower 
pelvis.  

In an April 1995 report of a chest X-ray, with X-rays of the 
abdomen, it was noted that there was an old-appearing 
fracture of the right femur, which was new since 1993.  VA X-
rays in December 1995 also showed an old fracture of the neck 
of the right femur. 


In an April 1998 letter to the RO, the veteran's wife stated 
that a VA physician had told her, at an unspecified time, 
that the veteran's right hip "had been broken and healed up 
wrong before they knew it had been broken."  

The etiology of the veteran's fractured right femur is a 
question of medical causation.  Only if the proximate cause 
of the fracture was carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault on VA's part is 
there entitlement to compensation under 38 U.S.C.A. § 1151.  
Not only is there no medical evidence of the cause of the 
fracture in question, there is no competent evidence 
whatsoever of how the fracture occurred.  Under these 
circumstances, the veteran's claim is not well grounded and 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for fracture of the 
right femur is being disposed of in a manner which differs 
from that used by the RO.  The RO denied the appellant's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  However, the court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 for fracture of the 
right femur "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
fracture of the right femur as the result of medical 
treatment by the Department of Veterans Affairs is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

